Citation Nr: 1702259	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office located in St. Paul, Minnesota.   

In June 2012, the Veteran testified in a Travel Board hearing before the undersigned.  A copy of the hearing transcript is associated with the Veteran's file.

The Veteran's claim was remanded by the Board in May 2014 and June 2016.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file shows that the AOJ did not carry out the instructions of the June 2016 Board remand.  Accordingly, the Veteran's claim must be remanded to the AOJ for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's claim was remanded by the Board in June 2016 because it determined that an August 2014 VA audiological opinion was insufficient.   The Board instructed that an addendum VA opinion be obtained in which the VA examiner explained the discrepancy between the May1970 audiogram and the findings noted on the same date in the Report of Medical Examination (entrance examination).  The VA examiner was also instructed to discuss the February 1971 notation in the Veteran's service treatment records (STRs) in which the Veteran complained of a decrease in his hearing over the prior year.  

The Veteran's claims file was returned to the VA audiologist who performed the July 2014 review of the Veteran's records and he was requested to provide an addendum to his opinion in accordance with the Board's June 2016 Remand instructions.  In July 2016, the VA audiologist reissued his August 2014 opinion without any changes.  There was no additional addendum opinion taking into consideration the Board's instructions.  Consequently the Veteran's claim must be remanded to the AOJ for corrective action so that the requested VA medical opinion, that follows the Board's instructions, may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA audiological examination.

The VA examiner is asked to specifically note and discuss that a February 1971 service treatment record notes that the Veteran complained that his hearing had decreased in the last year.  

The VA examiner is also asked to specifically note and discuss that the May 1970 induction examination indicates that the Veteran had auditory thresholds of 40 and 50 decibels at 4000 Hertz in the right and left ear respectively.

The VA examiner is further asked to discuss whether the May 1970 Rudmose Audiogram showing the graphical hearing thresholds was accurately read at that time as showing that the Veteran's left ear auditory threshold at 4000 Hertz was 50 decibels.  

After discussing the above, and taking such into consideration, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) that the Veteran's current bilateral hearing loss began during service, was aggravated by service, or was otherwise etiologically caused by service.  

2.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




